Case 1:19-cv-02521-LDH-RER Document 58 Filed 06/01/20 Page 1 of 1 PageID #: 1398




                                             June 1, 2020

   Via ECF Filing
   The Honorable Ramon E. Reyes, Jr.
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Kaikov v. Kaikov, et. al., Case No. 19-cv-2521- JWB-RER
          Request to Enter Stipulated Confidentiality Order

   Dear Judge Reyes:

          This firm represents Plaintiff Chalamo Kaikov in the above-referenced matter.

          As the parties are engaged in documents discovery pursuant to the Court’s order, some
   documents sought by the parties are of a confidential and/or proprietary nature. The parties have
   agreed to enter the Stipulated Confidentiality Order to govern production of such documents.
   The Stipulated Order, signed by both parties is attached for the Court’s consideration and
   approval.

          We thank the Court for consideration of this matter.


                                                        Respectfully submitted,

                                                        /s/ Maria Temkin
                                                        Maria Temkin, Esq.
                                                For:    TEMKIN & ASSOCIATES, LLC


   MT
   Cc:    All counsel of record (via ECF System)
